Title: From Thomas Jefferson to Abiel Holmes, 26 December 1806
From: Jefferson, Thomas
To: Holmes, Abiel


                        
                            Sir
                            
                            Washington Dec. 26. 06.
                        
                        Your favor of the 15th. with the book, has been safely recieved. the Memoires de l’Amerique were packed in a
                            box & sent from Monticello in May last: but owing to the extraordinary fall of the river & the drought which continued
                            till Winter the vessel on board which they were was stopped about midway to Richmond, & the books were left there till
                            November when for the first time the navigation became practicable. they have since been sent to this place, and I have
                            for some time been on the look out for some vessel bound to Boston. they shall be sent by the very first I can hear of. I
                            am really sorry they have been so long delayed. Accept my salutations & assurances of great respect
                        
                            Th: Jefferson
                            
                        
                    